DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on11/18/2019. 
Claims 1-6 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application CN201910306985.3 filed on 4/17/2019. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Claim Objections
Regarding Claims 1-6: Claims 1 and 6 recite GIS. This abbreviation needs to be spelled out the first time so the Examiner knows exactly what GIS stands for. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-6 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward an intelligent emergency decision support system for emergency communication, characterized by the following: Data Collection: Baseline telecom operators regularly or timely on demand input relevant network management data of public communication network into the information collection interface system, Then, the information after extraction and conversion is input into the big data platform for emergency by the system to analyze and make statistics of storage and data quality, so as to supply users for analysis and decision-making; Data Integration: Data information such as emergency resources, network management information, historical emergency plans and emergency knowledge are extracted from emergency platform database and network management system for integration, and real-time or quasi-real-time updating of data is ensured; Model Management: Based on various combinations of environmental conditions, digital terrain, network parameters, and emergency degree and classification of emergency events, some popular international algorithms are revised and stored in model database to form a basic database for assistant decision-making, The model database shall have an open interface for users, allowing users to further modify the model according to the actual situation to adapt to a specific environment; Knowledge Management: The rules, specifications, deployment techniques and methods of various communication networks related to emergency guarantee are stored in the knowledge database separately as the basis of reasoning when generating and evaluating the scheme; Scheme Management: The scheme generation and maintenance combines use requirements and specific site environment, reasoning technology is used to form several schemes, and the scheme evaluation module is provided for use, The above results are taken as parameters and constraints of scheme generation, and several emergency plans are reasoned and generated under the support of model database, knowledge database and related database, Meanwhile, the emergency plan generated is revised and adjusted according to the scene situation and instructions of superiors and leaders; Plan Correlation: According to the digitized emergency plan in advance, the corresponding plan start conditions are configured, and the data types reported by enterprises are correlated with corresponding plans, When the trigger conditions of the corresponding plan are reached or exceeded, the start suggestions of the corresponding plan response are triggered in time, and then transferred to the emergency plan response process after the confirmation of commanding and decision-making personnel, The system provides the management of triggering conditions of plans, including the designation of event type, the area where an event is located, event level, and keywords, The start conditions of the plan are set for the data collected by data collection, and the system automatically prompts users whether to start relevant plans when the preset conditions are met; Intelligent Comprehensive Analysis: Based on collected data, including network management information, emergency reporting, and on-site audio and video information, the system has analysis processes of displaying the scene globally through GIS, analyzing the surrounding topography and hazards, matching the nearest emergency resources according to the geographical position where the scene is located, and starting emergency plans, automatically assigning emergency tasks and forming a disposal plan and an emergency guarantee plan (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are collecting and analyzing data regarding emergency decision support and presenting the results to allow human users to make changes and further decide what to do and how the data is analyzed, which is managing relationships and interactions. The Applicant’s claimed limitations are merely analyzing emergency decision data, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “Data Collection and displaying the scene globally through GIS” steps/functions of the independent claims would not account for additional elements that 
The Examiner notes that the claims are so full of 112 issues that the Examiner has done his best to identify the abstract idea and additional elements. 
In addition, dependent claims 2-6 further narrow the abstract idea and dependent claims 2 additionally recite “data collection” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “intelligent emergency decision support system, telecom operators, public communication network, information collection interface system, big data platform, users, open interface, databases, enterprises, and GIS” are recited so generically (no details whatsoever are provided other than that they are general purpose computing 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, System claims 1-6 recite a intelligent emergency decision support system, telecom operators, public communication network, information collection interface system, big data platform, users, open interface, databases, enterprises, and GIS; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0002-0003. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “Data Collection and displaying the scene globally through GIS” steps/functions of the independent claims would not account for 
In addition, claims 2-6 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 2 additionally recites “data collection” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-6: Claim 1 recites “some popular international algorithms are revised and stored in the model database to form a basic database for assistant decision making”. The Applicant’s specification provides no support for some popular international algorithms for assistant decision making. The Applicant’s specification recites no algorithms at all for performing the claimed function. Therefore the claims are not described sufficiently to meet the requirements under 35 USC 112a, and are rejected accordingly. 
Regarding Claims 1-6: Claim 1 recites “reasoning technology is used to form several schemes”. The Applicant’s specification provides no support for reasoning technology. The Applicant’s specification recites no details on the reasoning technology 
Regarding Claims 1-6: Claim 1 recites “the emergency plan generated is revised and adjusted according to the scene situation”. The Applicant’s specification provides no support for how the emergency plan is adjusted. The Applicant’s specification recites no details on how the emergency plan is adjusted at all. Therefore the claims are not described sufficiently to meet the requirements under 35 USC 112a, and are rejected accordingly.
Regarding Claims 3: Claim 3 recites “the establishment of a prediction and early warning model database for emergency communication through a decision tree, logical regression, linear regression and other algorithms, and the establishment of an emergency resource scheduling analysis model through various emergency plans and emergency resource databases”. The Applicant’s specification provides no support for decision tree, logical regression, linear regression and other algorithms. The Applicant’s specification recites no details on what or how the decision tree, logical regression, linear regression and other algorithms are used to perform the claimed functions. Therefore the claims are not described sufficiently to meet the requirements under 35 USC 112a, and are rejected accordingly.
Regarding Claims 3: Claim 3 recites “the establishment of a prediction and early warning model database for emergency communication through a decision tree, logical regression, linear regression and other algorithms, and the establishment of an emergency resource scheduling analysis model through various emergency plans and emergency resource databases”. The Applicant’s specification provides no support for 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-6: Claims 1-6 are Rejected because the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. There are so many narrative and indefinite errors in the claims that the Examiner notes that more 112 rejections might have been missed. 
Regarding Claims 1-6: Claim 1 recites “the information collection interface system”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the information”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the big data platform”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the model database”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the model”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the actual situation”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the rules”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the knowledge database”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the scheme”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the scheme evaluation module”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the above results”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the support”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the emergency plan”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the scene”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the digitized emergency plan”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the corresponding plan”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the data types”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the trigger conditions”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the start suggestions”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the start conditions”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the confirmation”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the management”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the designation”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the area”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the plan”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the data collected”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the preset conditions”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the surrounding topography”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the nearest emergency resources”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “the geographical position”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 2: Claim 2 recites “the data collection”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 2: Claim 2 recites “the threshold”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 3: Claim 3 recites “the model management”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 3: Claim 3 recites “the establishment”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 4: Claim 4 recites “the scheme management”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 4: Claim 4 recites “the scheme”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 5: Claim 5 recites “the intelligent comprehensive analysis”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 5: Claim 5 recites “the scheduling analysis”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 6: Claim 6 recites “the intelligent comprehensive analysis”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 6: Claim 6 recites “the process”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 6: Claim 6 recites “the GIS system”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 6: Claim 6 recites “the event disposal”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 6: Claim 6 recites “the consultation”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 6: Claim 6 recites “the development”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claim 6: Claim 6 recites “the event situation”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-6: Claim 1 recites “intelligent emergency decision support system for emergency communication, characterized by the following: Data Collection … Data Integration … Model Management … Knowledge Management … Scheme Management … Plan Correlation … Intelligent Comprehensive Analysis”. It is unclear to the Examiner what “characterized by” actually entails. Therefore the claims are rejected under 35 USC 112b as being indefinite.
Regarding Claims 1-6: Claim 1 recites “intelligent emergency decision support system for emergency communication, characterized by the following: Data Collection … Data Integration … Model Management … Knowledge Management … Scheme Management … Plan Correlation … Intelligent Comprehensive Analysis”. It is unclear to the Examiner whether each of those recitations for the system amounts to structural components. The Examiner is unsure what the “Data Collection … Data Integration … Model Management … Knowledge Management … Scheme Management … Plan Correlation … Intelligent Comprehensive Analysis” actually entail. Therefore the claims are rejected under 35 USC 112b as being indefinite. 
Regarding Claims 1-6: Claim 1 recites “the scheme”. It is unclear to the Examiner what the scheme actually entails. Therefore the claims are rejected under 35 USC 112b as being indefinite.
Regarding Claims 1-6: Claim 1 recites “the scheme evaluation module”. It is unclear to the Examiner what the scheme evaluation module actually entails. Therefore the claims are rejected under 35 USC 112b as being indefinite.
Regarding Claims 1-6: Claim 1 recites “the emergency plan generated”. It is unclear to the Examiner how the emergency plan is generated in the first place let alone being updated. Therefore the claims are rejected under 35 USC 112b as being indefinite.
Regarding Claims 1-6: Claim 1 recites “the scene situation”. It is unclear to the Examiner what the scene situation actually entails. Therefore the claims are rejected under 35 USC 112b as being indefinite.
Regarding Claims 1-6: Claim 1 recites “some popular international algorithms are revised and stored in the model database to form a basic database for assistant decision making”. It is unclear to the Examiner what the popular international algorithms actually entail. The claims do not recite any details of the algorithm and it is unclear how the assistant decision making is performed using the popular algorithms. Therefore the claims are rejected under 35 USC 112b as being indefinite.
Regarding Claims 3: Claim 3 recites “the establishment of a prediction and early warning model database for emergency communication through a decision tree, logical regression, linear regression and other algorithms, and the establishment of an emergency resource scheduling analysis model through various emergency plans and emergency resource databases”. It is unclear how the prediction is performed using one of the recited algorithms. Therefore the claims are rejected under 35 USC 112b as being indefinite.
Regarding Claims 3: Claim 3 recites “the establishment of a prediction and early warning model database for emergency communication through a decision tree, logical regression, linear regression and other algorithms, and the establishment of an emergency resource scheduling analysis model through various emergency plans and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Balaban et al. (US 2010/0100510 A1).

Examiner Note: The Prior art has been applied in the Examiner’s best ability in light of the high number of 35 USC 112 issues.

Regarding Claim 1: Balaban et al. teach an intelligent emergency decision support system for emergency communication, characterized by the following (See Figure 2, Figure 3 – “302, 304, 306, 308, 310, 312, 314”, Figure 10, Figure 12, and Figure 18): 
Data Collection: Baseline telecom operators regularly or timely on demand input relevant network management data of public communication network into the 302, 304”, Paragraph 0055, Paragraph 0056, and Paragraph 0108); 
Data Integration: Data information such as emergency resources, network management information, historical emergency plans and emergency knowledge are extracted from emergency platform database and network management system for integration, and real-time or quasi-real-time updating of data is ensured (See Figure 3, Paragraphs 0051-0053, and Paragraph 0061); 
Model Management: Based on various combinations of environmental conditions, digital terrain, network parameters, and emergency degree and classification of emergency events, some popular international algorithms are revised and stored in model database to form a basic database for assistant decision-making, The model database shall have an open interface for users, allowing users to further modify the model according to the actual situation to adapt to a specific environment (See Figure 3, Paragraph 0049, Paragraph 0057, and Paragraph 0102); 
Knowledge Management: The rules, specifications, deployment techniques and methods of various communication networks related to emergency guarantee are stored in the knowledge database separately as the basis of reasoning when generating and evaluating the scheme (See Figure 3, Paragraph 0054, Paragraph 0099, Paragraph 0107, and Paragraph 0124); 
Scheme Management: The scheme generation and maintenance combines use requirements and specific site environment, reasoning technology is used to form several schemes, and the scheme evaluation module is provided for use, The above results are taken as parameters and constraints of scheme generation, and several emergency plans are reasoned and generated under the support of model database, knowledge database and related database, Meanwhile, the emergency plan generated is revised and adjusted according to the scene situation and instructions of superiors and leaders (See Figure 3, Paragraph 0054, Paragraph 0070, Paragraph 0099, Paragraph 0107, and Paragraph 0124); 
Plan Correlation: According to the digitized emergency plan in advance, the corresponding plan start conditions are configured, and the data types reported by enterprises are correlated with corresponding plans, When the trigger conditions of the corresponding plan are reached or exceeded, the start suggestions of the corresponding plan response are triggered in time, and then transferred to the emergency plan response process after the confirmation of commanding and decision-making personnel, The system provides the management of triggering conditions of plans, including the designation of event type, the area where an event is located, event level, and keywords, The start conditions of the plan are set for the data collected by data collection, and the system automatically prompts users whether to start relevant plans when the preset conditions are met (See Figure 3, Paragraph 0054, Paragraph 0070, Paragraph 0072, Paragraph 0099, Paragraph 0107, Paragraph 0108, and Paragraph 0124); 
Intelligent Comprehensive Analysis: Based on collected data, including network management information, emergency reporting, and on-site audio and video information, the system has analysis processes of displaying the scene globally through GIS, analyzing the surrounding topography and hazards, matching the nearest emergency resources according to the geographical position where the scene is located, and starting emergency plans, automatically assigning emergency tasks and forming a disposal plan and an emergency guarantee plan (Figure 3, Figure 8, Figures 10-11, Paragraph 0072, Paragraph 0107, and Paragraph 0124).

Regarding Claim 2: Balaban et al. teach the limitations of claim 1. Balaban et al. further teach the intelligent emergency decision support system for emergency communication described in claim 1, is characterized in that the data collection mentioned also includes comparison and analysis through data acquired (such as daily zero report, and monitoring and alarm of base stations), and setting of alarm threshold (when the collected data reaches the threshold, the system automatically starts emergency plan response) (See Figure 2, Figure 3, Paragraph 0054, Paragraph 0099, Paragraph 0124, and Paragraph 0129).

Regarding Claim 3: Balaban et al. teach the limitations of claim 1. Balaban et al. further teach the intelligent emergency decision support system for emergency communication described in claim 1, is characterized in that the model management mentioned also includes the establishment of a prediction and early warning model database for emergency communication through a decision tree, logical regression, linear regression 

Regarding Claim 4: Balaban et al. teach the limitations of claim 1. Balaban et al. further teach the intelligent emergency decision support system for emergency communication described in claim 1, is characterized in that the scheme management mentioned includes, combining emergency task requirements, evaluation of several plans generated by the scheme generation and modification module to obtain evaluation opinions and optimization suggestions on the scheme for reference of adjustment and modification of the scheme by relevant personnel (See Figure 3 – “302, 304, 306, 308, 310, 312, 314”).

Regarding Claim 5: Balaban et al. teach the limitations of claim 1. Balaban et al. further teach the intelligent emergency decision support system for emergency communication described in claim 1, is characterized in that the intelligent comprehensive analysis mentioned also includes the scheduling analysis of emergency resources such as communication support teams, social support resources and emergency material reserves (See Figure 3, Paragraph 0051, Paragraph 0083, and Paragraph 0099).

Regarding Claim 6: Balaban et al. teach the limitations of claim 1. Balaban et al. further teach the intelligent emergency decision support system for emergency communication described in claim 1, is characterized in that the intelligent comprehensive analysis 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683